Citation Nr: 0000730	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for prostatitis with 
urinary tract infections.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a urinary 
tract infection, and his application to reopen a previously 
denied claim of service connection for a respiratory 
disability.  

In June 1998, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  The Board 
determined that there were additional, undeveloped issues 
which, as a safeguard against prejudice (see Bernard v. 
Brown, 4 Vet. App. 384 (1993)), had to be addressed in the 
first instance by the RO because they were found to be 
inextricably intertwined with the issues developed for 
appeal.  Specifically, the Board requested the RO to address 
the issue of whether new and material evidence had been 
submitted to reopen the veteran's previously denied claim of 
service connection for prostatitis (which was denied in an 
October 1965 RO decision), as this was determined to have 
been inextricably intertwined with his claim of service 
connection for a urinary tract infection.  Specifically, it 
was noted that the veteran had alleged that his urinary tract 
infections were a manifestation of prostatitis which had its 
onset in service.  Also, the Board noted that since the time 
of the prior final RO denial of the veteran's claim for 
service connection for a respiratory disability in October 
1965, the VA Department of Veterans Benefits issued 
guidelines in May 1988 which were pertinent to compensation 
claims for respiratory illness due to asbestos exposure.  
Thus, the Board instructed the RO in its June 1998 remand to 
address these guidelines, and also an undeveloped claim of 
service connection for tuberculosis, with regard to his 
appeal of the denial of his application to reopen his claim 
of service connection for a respiratory disability.

In April 1999, the RO issued a decision in which it addressed 
the asbestos exposure issue raised by the veteran, affirmed 
its prior denial to reopen his claim of entitlement to 
service connection for a respiratory disability, and denied 
service connection for tuberculosis.  The RO also denied his 
application to reopen a previously denied claim of service 
connection for prostatitis with urinary tract infection.  
Thereafter, the case was returned to the Board in August 1999 
and the veteran now continues his appeal.  

The veteran's application to reopen his claim was received by 
the RO in June 1994.  The veteran's statement read "I am 
requesting an increase in my service connected disability 
rating."  At that time, the veteran's sole service-connected 
disability was epididymitis, rated as noncompensable.  
However, the RO did not address the issue of entitlement to a 
increased (compensable) rating for this service-connected 
epididymitis, and as this issue has not been adjudicated, it 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  An October 1965 RO decision denied service connection for 
prostatitis on the merits; the veteran did not file a timely 
appeal following notification that same month.

2.  Evidence received since the October 1965 RO decision is 
cumulative and redundant, or, when viewed by itself or in 
connection with evidence previously assembled, is not 
significant towards fairly deciding the merits of the claim 
of service connection for prostatitis with urinary tract 
infection.



CONCLUSIONS OF LAW

1.  The October 1965 decision denying service connection for 
prostatitis is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1999).

2.  The additional evidence received subsequent to the 
October 1965 RO decision denying service connection for 
prostatitis, including urinary tract infection, is not new 
and material, and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §  3.156 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entrance 
examination in November 1954, his genitourinary system was 
clinically normal.  On his concurrent medical history report, 
he denied having frequent or painful urination.  In addition 
to treatment for epididymitis in July 1955, for which he is 
currently service connected, the medical reports show that 
during active duty he was treated for acute urethritis in 
November 1955, for which he took no sick days, and for acute 
cystitis in April 1956, for which he took 3 sick days.  
Thereafter, no further treatment for any genitourinary 
complaints were shown.  On separation examination in November 
1958, his genitourinary system was normal.  

In November 1962, the veteran filed a claim for service 
connection, inter alia, for a genitourinary system disorder.  
Medical evidence associated with claim included his service 
medical records and VA examination and private medical 
reports, dated in 1963, showing diagnoses of chronic orchitis 
with epididymitis, and a private medical report dated in 
August 1965, showing a diagnosis of prostatitis.  The 
evidence associated the epididymitis with his period of 
active service, but presented no indication of a relationship 
between prostatitis and service or prostatitis and 
epididymitis.  In an October 1965 decision, the RO granted 
him service connection for epididymitis but denied service 
connection for chronic prostatitis.  The veteran did not 
timely appeal the decision and it became final.

In June 1994, the veteran applied to reopen his previously 
denied claim.  In his application, he claimed entitlement to 
service connection for a urinary tract infection.  

With regard to his profession and employment history, the 
veteran reported in a written statement, dated in July 1994, 
that he served aboard ship as a boilermaker in the engine 
rooms of naval vessels during active duty, and that he worked 
as a core driller and an automobile mechanic after leaving 
military service.  

Evidence received since the October 1965 RO decision includes 
the veteran's private and VA medical records and examination 
reports.  These records show private treatment in 1968 for a 
moderately enlarged prostate gland, and a diagnosis of 
chronic prostatitis on VA examination in July 1970 and 
December 1971.  A private medical report dated in February 
1984 shows that the veteran reported having recurrent, yearly 
attacks of prostate infection which he treated with 
antibiotics.  In an August 1985 VA examination, however, no 
genitourinary pathology was found on examination.  

The transcript of a July 1997 hearing before the undersigned 
Board Member, sitting at the RO, shows that the veteran 
testified that he began having urinary tract problems during 
active duty in 1955, and continuously thereafter.  He 
appeared to attribute these infections to a prostate problem.  
The veteran acknowledged, upon inquiry by the Board Member, 
that his swollen testicle was characterized as epididymitis.

VA medical records which were submitted by the veteran at his 
July 1997 hearing and dated from 1982 to 1997 show that he 
had been diagnosed and treated on several occasions during 
that period of time for prostatitis, a history and diagnosis 
of urinary incontinence, and treatment for recurrent urinary 
tract infections.  

The report of an October 1998 VA examination of the veteran's 
genitourinary system shows that the veteran reported that 
since 7 or 8 years earlier, he began having intermittent 
frequency of urination, but without painful or burning 
symptoms or problems of incontinence.  He denied having a 
history of prostate surgery.  Following examination, he was 
diagnosed with benign prostatic hypertrophy with no clinical 
evidence of an active urinary tract infection.

II.  Analyses

At his July 1997 hearing, the veteran, who is 
already service-connected for epididymitis, had 
indicated that he has a prostate condition which 
affects his urinary tract.

Service connection for chronic prostatitis was denied 
previously by the RO in an October 1965 RO decision, which 
was not timely appealed by the veteran following 
notification.  Under such circumstances, the decision of the 
RO is final, with the exception that the appellant may later 
reopen his claim for a de novo review of the claim on the 
merits if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  38 C.F.R. 
§ 3.156(a) defines new and material evidence as evidence 
which had not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The U.S. Court of Appeals for Veterans Claims (Court), in the 
recent and controlling cases of Winters v. West, 12 Vet. App. 
203 (1999), and Elkins v. West, 12 Vet. App. 209 (1999), has 
prescribed a three-step process for reopening claims that 
would make Board decisions consistent with the Federal 
Circuit's holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The three-step process prescribed by the Court is as 
follows:  

(1.)  there must be a determination of whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); 

(2.)  if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); 

(3.)  if the claim is well grounded, the case may be 
evaluated on the merits after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The evidence to be considered must include all the evidence 
received since the last final denial on the merits of the 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes 
of making such a determination, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The final RO decision of October 1965 denied the veteran's 
claim of service connection for prostatitis based on the 
veteran's service medical records and private and VA medical 
reports dated from 1963 to 1965 which, while showing a 
diagnosis of prostatitis, do not show such a diagnosis during 
active duty nor any opinion associating the prostatitis with 
military service.  Evidence submitted since the time of the 
October 1965 RO decision consists of various VA and private 
medical reports covering the period from 1968 to 1998.  These 
show that the veteran had been treated on several occasions 
during that period for a diagnosis of prostatitis, and that 
he had been diagnosed with benign prostatic hypertrophy on VA 
examination in October 1998.  

The medical records submitted after October 1965 are not new 
and material within the meaning of 38 C.F.R. § 3.156(a) 
because, like the medical evidence previously considered by 
the RO in its prior final decision of October 1965, these 
records do not show a link between any prostatitis now 
present and the veteran's military service.  The post-October 
1965 medical evidence is therefore cumulative.  As the 
veteran has failed to present new and material evidence in 
satisfaction of the first step of the three-step process 
prescribed by the Court in Winters and Elkins, his claim of 
service connection for prostatitis with urinary tract 
infections may not be reopened.  His appeal of the December 
1994 RO decision is therefore denied.


ORDER

The application to reopen a claim for service connection for 
prostatitis with urinary tract infections is denied.


REMAND

A review of the file shows that in June 1994, when the 
veteran applied to reopen his previously denied claim of 
service connection for a respiratory disability, among the 
several theories he presented to support the merits of his 
claim was one which was based on cigarette smoking.  In a 
July 1994 letter to the veteran, the RO acknowledged the 
issue of entitlement to a respiratory disorder on this basis 
and notified him that the service connection claim, as it 
applied to cigarette smoking, was deferred, pending 
development of procedures and regulations by VA which were 
pertinent to compensation claims based on nicotine use.  At 
that time, VA General Counsel had concluded that, under 
certain circumstances, service connection for disease or 
injury resulting in disability or death that was a direct 
result of tobacco use arising out of nicotine dependence that 
occurred during service may be established.  See VAOPGCPREC 
19-97, 62 Fed. Reg. 37954; VAOPGCPREC 2-93, 58 Fed. Reg. 
42746 (1993).  (The Board notes that precedent opinions of 
the General Counsel are binding on the Board, pursuant to 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999)).  Although 
recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service, see 38 U.S.C.A. § 1103 (West Supp. 
1999), this statute applies only to claims filed after June 
9, 1998; as noted previously, the veteran's claim for service 
connection for a respiratory disability predicated on a 
theory of cigarette smoking was filed in June 1994, 
concurrent with his application to reopen his respiratory 
disability claim.  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO must therefore 
consider the law as it existed prior to June 9, 1998, in 
adjudicating this claim.  

The medical evidence, including written lay testimony of the 
veteran's family members, indicates that the veteran has a 
history of continuous tobacco use dating back to his period 
of active service in the 1950's, and a current habit of 
smoking at least one pack per day.  The report of a December 
1998 VA examination shows diagnoses of chronic obstructive 
pulmonary disease, with an accompanying VA physician's 
addendum indicating that the veteran has signs and symptoms 
of reactive airway disease with emphysema and calcified 
granulomatous disease on chest X-ray.  Thus, the possibility 
exists that the provisions of VAOPGCPREC 19-97, 62 Fed. Reg. 
37954; VAOPGCPREC 2-93, 58 Fed. Reg. 42746 may provide a 
basis to reopen and allow his previously denied claim of 
service connection for a respiratory disability.  However, 
the file shows that the RO has not considered in the first 
instance the matter of service connection on the basis of 
cigarette smoking.  Where, as in the present situation, an 
unadjudicated issue may have a significant impact upon 
another issue before the Board on appeal, such that any 
review of the issue on appeal may be rendered meaningless or 
a waste of judicial resources, the issues will be regarded as 
inextricably intertwined.  Thus, the issue on appeal (i.e., 
whether new and material evidence has been submitted to 
reopen a previously denied respiratory disability claim) must 
be remanded for resolution of the inextricably intertwined 
issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Henderson v. West, 12 Vet. 11, 20 (1998).  This is 
also to safeguard the veteran against prejudice and to 
preserve his right to appellate due process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

On remand, the RO should instruct the appellant to submit 
medical evidence to support his assertions that his current 
chronic respiratory diagnoses are due either to his cigarette 
smoking during the time he was serving in active duty from 
November 1954 to November 1958, or that they are secondary to 
nicotine dependency which had its onset in service.  (There 
is an important distinction in this regard that the veteran 
should be informed: notwithstanding his reportedly long 
history of cigarette smoking, in order to well-ground his 
claim he must present objective medical evidence which 
relates his current respiratory diagnoses to the cigarette 
smoking he had done during his specific period of active duty 
over 40 years earlier, from November 1954 to November 1958.  
Alternately, he would need to present objective evidence of 
onset of his nicotine dependence during active duty to 
establish a well-grounded claim of service connection for his 
respiratory diagnoses as secondary to service-connected 
nicotine dependence.  See Davis v. West, No. 97-1057 (U.S. 
Vet. App. Nov. 19, 1999).

Finally, a Supplemental Statement of the Case was issued with 
regard to the matter of service connection for tuberculosis 
in April 1999.  It does not appear that the veteran was 
notified of the need to file a substantive appeal if he wants 
the Board to address this issue.  This should be 
accomplished.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriated steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's VA medical treatment for 
respiratory problems not already 
associated with the file, pursuant to 38 
C.F.R. § 3.159 (1999).  In addition, the 
RO should take appropriate steps to 
contact the veteran and instruct him to 
submit all medical evidence which tends 
to support his assertions that his 
pulmonary diagnoses were due to nicotine 
dependency which began in service.  

2.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should review the issue on 
appeal (i.e., whether new and material 
evidence has been submitted to reopen a 
previously denied respiratory disability 
claim), to include consideration of the 
allegation of the relationship between 
any current chronic respiratory 
disability and military service.  The RO 
should apply the guiding provisions of 
the cases Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999) to the issue of 
newness and materiality of the evidence 
for reopening the previously denied 
respiratory disability claim.  

If the evidence is considered to be new 
and material and if the claim is well 
grounded, any needed development should 
be accomplished.  This should include 
eliciting information from the veteran 
concerning the existence of relevant 
treatment records.  The case should then 
be referred for an opinion by a 
specialist in psychiatric diseases.  The 
claims folder must be made available to 
the physician, who should be asked 
whether the evidence shows that the 
veteran meets the criteria necessary to 
diagnosis dependence on nicotine as 
defined in the Diagnostic and Statistical 
Manual of the American Psychiatric 
Association; if so, whether it is at 
least as likely as not that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.  If the veteran 
is diagnosed with nicotine dependence 
which is determined to have been acquired 
in service and to have resulted in the 
continued use of tobacco products after 
service, he should be afforded a special 
respiratory examination.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
all indicated tests and studies should be 
accomplished.  The examiner should 
diagnosis all existing respiratory 
disabilities and determine whether it is 
at least as likely as not that any 
service acquired nicotine dependence was 
the proximate cause of or aggravated any 
existing respiratory disability.  If 
there is aggravation, the degree of same 
should be indicated, to the extent 
feasible.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

3.  The veteran should be notified of the 
need to file a timely substantive appeal 
to supplemental statement of the case 
issued in April 1999 if he wishes the 
Board to address the matter of service 
connection for tuberculosis.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

